United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Kahului, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0224
Issued: February 22, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 1, 2020 appellant filed a timely appeal from an October 26, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal
Employees’ Compensation Act2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case. 3

1

To the extent that appellant’s appeal may be construed as a timely petition for reconsideration of the Board’s
July 7, 2020 Order Remanding Case in Docket No. 19-1397, the Board notes that its order became final upon the
expiration of 30 days from the date of issuance. See 20 C.F.R. § 501.6(d). Further, as appellant did not file her
disagreement with the Board’s July 7, 2020 order until December 1, 2020, this submission may not be deemed as a
timely petition for reconsideration as it was filed in excess of 30 days from the date of issuance of the Board’s order.
See id. at § 501.7(a). Thus, the petition for reconsideration of the July 7, 2020 Board order must be dismissed as
untimely filed.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 26, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to expand the acceptance of her
claim to include additional conditions as a consequence of her accepted June 29, 2016 employment
injury.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances set forth in
the Board’s prior order are incorporated herein by reference. The relevant facts are as follows.
On June 29, 2016 appellant, then a 43-year-old transportation security officer, filed a
traumatic injury claim (Form CA-1) alleging that, on that date, she injured her left upper and lower
extremities when she fell down stairs while in the performance of duty. OWCP accepted the claim
for strain of the fascia and tendon of the posterior muscle group of the left thigh, left hip contusion,
left shoulder contusion, and strain of the fascia and tendon at the shoulder and upper arm level of
the left arm. It paid appellant wage-loss compensation on the supplemental rolls commencing
August 14, 2016 and on the periodic rolls commencing January 8, 2017.
On December 12, 2016 OWCP prepared a statement of accepted facts (SOAF) and referred
appellant for a second opinion examination with Dr. Richard Y. Kimura, a Board-certified
orthopedic surgeon, to assess her employment-related conditions and disability status. In a report
dated February 1, 2017, Dr. Kimura reviewed her history of injury and medical treatment. He
noted appellant’s current physical examination findings and found that the magnetic resonance
imaging (MRI) scan of her left shoulder revealed degenerative changes of the glenohumeral joint
and acromioclavicular joint and partial tears in the subscapularis supraspinatus, and infraspinatus.
Dr. Kimura opined that the partial tears of the rotator cuff and the calcific tendinitis in her left
shoulder could have been caused by her fall. He diagnosed cervical strain, which was
superimposed on prior degenerative disc disease and stenosis, and which he explained was
probably strained by the bump during her fall. Dr. Kimura also diagnosed bilateral carpal tunnel
syndrome and explained that, while appellant had right wrist symptoms prior to the fall, she did
not have left carpal tunnel symptoms until after the fall; therefore, her left carpal tunnel syndrome
could also have been precipitated by the fall. He opined that she was disabled from her date-ofinjury position.
By letter dated March 2, 2017, OWCP requested that Dr. Kimura clarify his February 1,
2017 report, to provide definitive evidence establishing that appellant’s cervical strain, carpal
tunnel syndrome, and partial rotator cuff tears were caused by her fall on June 29, 2016.
In a supplemental report dated March 31, 2017, Dr. Kimura explained, with regard to the
diagnoses of partial rotator cuff tears, that “in cases like this you cannot show definitive evidence
to show that these problems were caused by the injury you can only go by the presence of
symptoms which occurred after the injury.” With regard to appellant’s cervical strain, aggravation
of her preexisting cervical conditions, and left carpal tunnel syndrome, he provided a similar
response, noting that she had a positive nerve conduction velocity test, which was an objective
finding, and that the time relationship of the injury to the subsequent symptoms would lead to these
diagnoses. Dr. Kimura also noted that, aggravation of her preexisting cervical conditions should
4

Order Remanding Case, Docket No. 19-1397 (issued July 7, 2020).

2

have healed in approximately 8 to 10 months, however, she had not returned to her preexisting
baseline condition. He explained that appellant’s current medical restrictions were due to the fall
of June 29, 2016.
Appellant returned to modified-duty work effective March 27, 2017. As of April 16, 2017,
she claimed compensation for or intermittent disability from work. Appellant returned to work at
four hours per day as of June 26, 2017, claiming compensation for four hours per day for disability
from work. OWCP paid her compensation on the supplemental rolls for the claimed four hours
per day.
As of March 23, 2018, appellant continued to claim compensation for total disability from
work through March 2, 2019. OWCP continued to pay her compensation on the supplemental
rolls for four hours per day, pending development of her claim for the four h ours remaining on
each claimed date.
By letter dated March 19, 2018, Dr. Diane Nagasaka, a family practitioner, requested that
the acceptance of appellant’s claim be expanded to include the additional conditions of chronic
neck pain and cervical spondylosis without myelopathy. She indicated that recent diagnostics
demonstrated severe changes from appellant’s traumatic fall at work on June 29, 2016. Appellant
continued to treat with Dr. Nagasaka through 2018 and 2019.
By letter dated April 26, 2018, Dr. Jon F. Graham, a neurosurgeon, requested that the
acceptance of appellant’s traumatic injury claim be expanded to include diagnoses of cervical
radiculopathy and cervical spondylosis without myelopathy or radiculopathy.
On August 30, 2018 Dr. Nagasaka requested authorization for cervical surgery.
By letter dated December 24, 2018, Dr. Nagasaka stated, “It is evident that left arm
symptoms were present at initial visit a cervical neck complaint. May not be addressed because
the pain from other areas may be focused on the cervical osteophytes preceded the injury, but the
chronicity bulge cannot be determined and may have been caused by [appellant’s] fall.” She
advised that appellant’s condition warranted surgery.
On January 9, 2019 OWCP forwarded the case record, along with a SOAF, to Dr. Todd
Fellars, a Board-certified orthopedic surgeon serving as district medical adviser (DMA), to
determine whether appellant’s cervical condition arose as a consequence of the accepted workrelated injury and whether it had caused total disability since March 2018. It requested that he
review specific reports from Dr. Nagasaka.
In a report dated January 15, 2019, Dr. Fellars reviewed the SOAF and the case record. He
opined that it was medically probable that the work event did not cause appellant’s radicular
symptoms, but that she simply had a progression of her degenerative condition as her July 2016
MRI scan of the cervical spine showed degenerative disc disease and multiple levels of diffuse
degenerative change, with no acute findings. Dr. Fellars further opined that her radicular
symptoms and findings of degenerative disc disease were not related to the work in jury, as these
conditions likely preexisted her fall.
By decision dated March 18, 2019, OWCP denied expansion of the acceptance of
appellant’s claim to include cervical herniated disc, incomplete tear of the rotator cuff, numbness
of the upper extremity, and bilateral spondylosis of the cervical spine with myelopathy.
3

Consequently, it also denied her claim for total disability from work for the period March 23, 2018
through March 2, 2019, as well as her request for authorization for surgery, as they were based
upon the denied conditions. OWCP based its decision on the January 15, 2019 report of
Dr. Fellars.
On June 11, 2019 appellant appealed the March 18, 2019 decision of OWCP to the Board.
By order dated July 7, 2020, the Board set aside the March 18, 2019 decision and remanded the
case for further development with regard to the issues of expansion, disability, and denial of
surgical authorization. 5 The Board noted that Dr. Fellars’ January 15, 2019 report contained no
reference to previous medical development on the part of OWCP and that he had not been asked
to review the second opinion reports of Dr. Kimura dated February 1 and March 31, 2017, despite
the fact that Dr. Kimura had in general, but insufficiently rationalized terms, supported that
appellant’s cervical conditions, including cervical strain and aggravation of her preexisting
cervical conditions, left shoulder conditions including partial rotator cuff tear, and left carpal
tunnel syndrome were causally related to her accepted June 29, 2016 employment injury.
On remand, OWCP requested that Dr. Fellars review the February 1 and March 31, 2017
reports of Dr. Kimura and provide an opinion as to the relationship between appellant’s accepted
work-related injury of June 29, 2016 and any additional work-related conditions. It further
requested that Dr. Fellars provide an opinion as to whether, if a cervical condition had arisen as a
consequence of the accepted work-related injury, it were of such a degree to create total disability
since March 23, 2018.
In a report dated September 15, 2020, Dr. Fellars reviewed the SOAF and the case record,
including the second opinion reports of Dr. Kimura. He noted that he had reviewed appellant’s
treating physician’s opinion that appellant had developed cervical radiculopathy as a consequence
of appellant’s accepted work-related injury, and opined that the factual basis of medical records,
including the reports of Dr. Kimura, did not support this. Dr. Fellars observed that Dr. Kimura’s
examination demonstrated that appellant did not have radicular symptoms, but had a neck strain.
He opined that, as there was no evidence that she developed cervical radiculopathy as a
consequence of her work-related injury, the question regarding disability as a result of such a
cervical condition was not applicable.
OWCP again requested clarification from Dr. Fellars on October 8, 2020. It noted that
Dr. Kimura had diagnosed consequential injuries of the left shoulder including partial rotator cuff
tear and left carpal tunnel syndrome as a result of the accepted June 29, 2016 work-related injury.
OWCP requested that he provide an opinion regarding the relationship between the work injury
and the additional left upper extremity conditions.
In a supplemental report dated October 23, 2020, Dr. Fellars noted that, previously, he had
opined that there was no evidence of work-related cervical radiculopathy, but that he did not
comment as to whether carpal tunnel syndrome or rotator cuff tear were likely related to the work
injury of June 29, 2016. He noted that carpal tunnel syndrome was not typically caused by this
type of event, but that a left rotator cuff tear certainly is caused by this kind of event. Dr. Fellars
opined that appellant likely had a permanent aggravation of her preexisting degenerative partial
thickness rotator cuff tear as a result of the accepted work-related injury. He further opined that

5

Id.

4

her carpal tunnel syndrome was not a work-related condition, as it was bilateral, whereas her injury
was to her left side, and as such, it would not be consistent with the facts of the case.
By decision dated October 26, 2020, OWCP expanded the acceptance of appellant’s claim
to include the condition of aggravation of incomplete rotator cuff tear or rupture of the left
shoulder.
By separate decision of even date, OWCP denied expansion of the acceptance of
appellant’s claim to include cervical conditions, left carpal tunnel syndrome, numbness of the
upper extremity, and bilateral spondylosis of the cervical spine with myelopathy.
LEGAL PRECEDENT
When an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and an accepted injury must be based on a complete factual and
medical background. 8 Additionally, the physician’s opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale which, explains
the nature of the relationship between the diagnosed condition and the accepted employment
injury.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include additional conditions as a consequence of her accepted June 29, 2016
employment injury.
On remand, OWCP properly requested that Dr. Fellars, serving as a DMA, review and
comment as to the second opinion reports of Dr. Kimura dated February 1 and March 31, 2017, in
which Dr. Kimura opined that appellant’s cervical conditions and left carpal tunnel syndrome
could have been precipitated by the accepted work injury of June 29, 2016.
In a report dated September 15, 2020, Dr. Fellars noted that he had reviewed appellant’s
treating provider’s opinion that appellant had developed cervical radiculopathy as a consequence
of appellant’s accepted work-related injury, and opined that the factual basis of medical records,
including the reports of Dr. Kimura, did not support this, as Dr. Kimura’s examination
demonstrated that she did not have radicular symptoms.

6

A.A., Docket No. 19-1165 (issued December 16, 2019); M.B., Docket No. 19-0485 (issued August 22, 2019); R.J.,
Docket No. 17-1365 (issued May 8, 2019); Jaja K. Asaramo, 55 ECAB 200 (2004).
7

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

Id.

5

In a supplemental report dated October 23, 2020, Dr. Fellars noted that a left rotator cuff
tear certainly is caused by this kind of event. He opined that carpal tunnel syndrome was not
typically caused by this type of event, and that appellant’s carpal tunnel syndrome was not a workrelated condition, as it was bilateral, whereas her injury was to her left side, and as such, it would
not be consistent with the facts of the case. The Board finds that the September 15 and October 23,
2020 reports of Dr. Fellars are well-rationalized, representing a complete review of the relevant
medical evidence of record, and constitute the weight of the medical evidence in this case. 10
In March 19 and December 24, 2018 letters, Dr. Nagasaka did not offer any rationale as to
how diagnosed conditions were related to the work injury of June 29, 2016. The March 19, 2018
letter merely stated that chronic neck pain and cervical spondylosis without myelopathy were
related to the June 29, 2016 work injury without elaboration. The December 24, 2018 letter
contained qualifying language such as “may,” indicating that the opinion was speculative in nature.
The Board has held that reports which lack rationale are insufficient to meet appellant’s burden of
proof to establish a claim. 11 The Board has also held that, while the opinion of a physician
supporting causal relationship need not be one of absolute medical certainty, it must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty. 12 As such, these letters are insufficient to establish that the acceptance of
appellant’s claim should be expanded to include the requested additional conditions.
The remainder of the medical evidence from Drs. Nagasaka and Graham did not include
any opinion as to whether these conditions are related to the accepted work injury of June 29, 2016.
Medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship. 13 As such, the remainder of the medical
evidence from Drs Nagasaka and Graham is insufficient to establish that the acceptance of
appellant’s claim should be expanded to include the requested additional conditions.
As appellant has not submitted rationalized medical evidence establishing that the
acceptance of her claim should be expanded to include left carpal tunnel syndrome, numbness of
the upper extremity, and additional cervical conditions, including bilateral spondylosis of the
cervical spine with myelopathy as causally related to the accepted June 29, 2016 employment
injury, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

10

See R.J., Docket No. 17-1365 (issued May 8, 2019).

11

See K.T., Docket No. 17-1717 (issued March 27, 2018).

12

L.S., Docket No. 18-1494 (issued April 12, 2019); Ricky S. Storms, 52 ECAB 349 (2001).

13

See J.H., Docket No. 19-0838 (issued October 1, 2019); S.G., Docket No. 19-0041 (issued May 2, 2019); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

6

CONCLUSION
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include additional conditions as a consequence of her accepted June 29, 2016
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 26, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 22, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

